UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 99-10042



                            JOHN WESLEY FORD,

                                                    Petitioner-Appellant,


                                 VERSUS


         GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
            CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                                     Respondent-Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                             (4:98-CV-241-A)
                            October 17, 2000
Before GARWOOD, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Texas prisoner John Wesley Ford, acting pro se, appeals from

the district court’s final judgment denying his first federal

habeas corpus petition.      Ford’s conviction became final after the

April 1996 effective date of the Anti-Terrorism and Effective Death

Penalty Act    of   1996   (AEDPA),   and   his   claims   are,   therefore,


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
controlled by the provisions of that statute. Although Ford raised

numerous issues in the district court, this Court granted COA on a

single issue, which is whether Ford’s constitutional right to a

speedy trial was violated. Ford’s speedy trial issue is controlled

by the four-factor analysis applied in Barker v. Wingo, 92 S. Ct.
2182   (1972),       and   its   progeny.       Under   that   test,   the    Court

considers: (1) the length of the pretrial delay; (2) the reason for

the pretrial delay; (3) the defendant’s attempts to assert his

speedy trial rights, if any; and (4) the prejudice caused by the

pretrial delay.        See Hughes v. Booker, 220 F.3d 346, 348 (5th Cir.

2000) (citing Lindh v. Murphy, 117 S. Ct. 2059 (1997)).

       Ford pressed his speedy trial claim before the state habeas

court, which received evidence and then entered findings of fact

and conclusions of law in support of its decision denying relief.

Under the strictures of AEDPA, this Court may not grant relief

unless (1) the state court made an unreasonable determination of

the    facts    in    light      of   the   evidence    presented,     28    U.S.C.

§ 2254(d)(2), or (2) the state court’s legal conclusions were in

violation      of    clearly     established    Supreme   Court   precedent      in

existence when Ford’s conviction became final, id. § 2254(d)(1).

Having considered Ford’s claims in light of the record and those

standards, we are persuaded that there is no material error in the

state court’s disposition.             We, therefore, affirm the district




                                            2
court’s denial of relief for essentially the same reasons given by

that court.

     The district court is in all respects AFFIRMED.




                                3